364 So.2d 516 (1978)
Sieffe Joe AWAD, Appellant,
v.
STATE of Florida, Appellee.
No. 77-486.
District Court of Appeal of Florida, Fourth District.
November 15, 1978.
Richard L. Jorandby, Public Defender, Tatjana Ostapoff, Asst. Public Defender, and William H. Larkins, Legal Intern, West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Glenn H. Mitchell, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The appellant was convicted on two counts of unlawful delivery of two controlled substances, hashish and pethidine, in violation of Section 893.13(1)(a), Florida Statutes (1977). The trial court imposed a general sentence of two and one-half years. Under Dorfman v. State, 351 So.2d 954 (Fla. 1977), this was error. Separate sentences for each offense must be imposed. Accordingly, this cause is reversed for resentencing at which the appellant need not be present unless required by the trial court.
ANSTEAD, LETTS and MOORE, JJ., concur.